DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus et al. (US Pub 2007/0093817) in view of Felix (US Pub 2006/0089644).
With respect to claim 1, Barrus discloses a spinal fixation device (see figures 1 and 4 below) comprising: an inner housing (fig 4, 32); an outer housing (fig 4, 24) circumferentially disposed around at least a portion of the inner housing (Fig 1), wherein the outer and inner housings are translatable relative to one another to transition the spinal fixation device between a locked configuration (fig 4A) and an unlocked configuration (fig 4B); a screw (fig 1, 14) including a screw head (Fig 4, 18) pivotably coupled (paragraph 47, multiplanar)  to a lower portion of the inner housing (fig 4) and a shaft (fig 1, 16) extending from the screw head, the screw including a neck (between the threads and the head) disposed between the screw head and the shaft. With respect to claim 7, Barrus discloses wherein the inner housing defines a slot (fig 4, 58) therein, the slot configured to receive a portion of a spinal rod therein (fig 4). With respect to claim 8, Barrus discloses wherein at least one of the inner and outer housings is rotatable (paragraph 47, multiplanar) relative to the screw head about a longitudinal axis of the shaft. With respect to claim 13, Barrus discloses wherein the inner and outer housings define respective top surfaces (see fig 4A below), a gap (See fig 4B below) between the top surfaces being greater in the unlocked configuration  (fig 4B) of the spinal fixation device than in the locked configuration (fig 4A) of the spinal fixation device. With respect to claim 15, Barrus discloses wherein the screw head is prevented from pivoting within the inner housing in the locked configuration (paragraph 30). With respect to claim 16, Barrus discloses wherein the inner housing and the outer housing may arrive at a partially locked configuration (abstract, partially or fully lock) between the unlocked configuration and the locked configuration, wherein, in the partially locked configuration, the outer housing compresses the inner housing onto the screw head while the screw head remains able to pivot relative to the inner housing. With respect to claim 17, Barrus discloses a method of fixing a rod to a vertebra using the spinal fixation device of claim 16, the method comprising: driving the shaft into the vertebra (paragraph 68 “screws are inserted into the bone”); placing the rod within a slot defined within the inner housing while the inner housing and the outer housing are in the unlocked configuration (paragraph 68, “rod is placed in or adjacent the inner house recess); after placing the rod within the slot, pivotally adjusting the inner housing and the outer housing relative to the screw head while the inner housing and the outer housing are in the partially locked configuration (paragraph 68, “readjust the arrangement of the screws and rods”); and after pivotally adjusting the inner housing and the outer housing relative to the screw head, transitioning the inner housing and the outer housing from the partially locked configuration to the locked configuration (fig 4A and paragraph 68).

    PNG
    media_image1.png
    695
    741
    media_image1.png
    Greyscale


Barrus discloses the claimed invention except for a pivot inhibitor disposed along an outer surface of the neck of the screw, such that pivoting of the screw relative to the inner housing is inhibited in a direction of the pivot inhibitor.
Felix discloses a pivot inhibitor (fig 5, 100) disposed along an outer surface (upper surface of the neck) of the neck of the screw, such that pivoting of the screw relative to the inner housing is inhibited in a direction of the pivot inhibitor (when 100 abuts the bottom surface of 62) to prevent movement of the screw up and out of the housing (paragraph 39). With respect to claim 2, Felix discloses wherein the pivot inhibitor extends radially outward (see fig 5 below) from the outer surface of the neck. With respect to claim 3, Felix discloses wherein the pivot inhibitor extends radially outward further than a radially outer dimension of each of the screw head and the shaft (fig 5, 100 extends further than the shaft and further out than the head inside of 94). With respect to claim 4, Felix discloses wherein the pivot inhibitor is monolithically formed with the screw (see fig 5 below). With respect to claim 5, Felix discloses wherein the pivot inhibitor further includes a top surface (fig 5, 100 top surface) and the inner housing further includes a distal surface (See fig 5 below), and wherein the top surface abuts the distal surface when a longitudinal axis of the shaft is coaxial (will abut and be coaxially before the set screw 24 is threaded down) with a longitudinal axis of the inner housing. With respect to claim 5, Felix discloses wherein the distal surface of the inner housing is transverse to the longitudinal axis of the inner housing (fig 5). With respect to claim 18, Felix discloses wherein driving the shaft into the vertebra includes driving the spinal fixation device to a final position wherein the pivot inhibitor is oriented such that it extends medially or laterally relative to the vertebra (inhibitor extends perpendicular to the shaft such that when the shaft is inserted into the bone the inhibitor will extend medially or laterally).

    PNG
    media_image2.png
    804
    485
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barrus to include a pivot inhibitor disposed along an outer surface of the neck of the screw, such that pivoting of the screw relative to the inner housing is inhibited in a direction of the pivot inhibitor in view of Felix in order to prevent movement of the screw up and out of the housing. With respect to claim 9, Barrus in view of Felix discloses wherein pivoting of the screw relative to the inner housing in a first direction is limited by the pivot inhibitor (Felix discloses the screw limited by the inhibitor), and in a second direction is limited by a bottom surface of the outer housing (fig 4B of Barrus shows if the screw pivots it would abut the lower edge of the outer housing preventing the screw from pivoting further), the second direction different from the first direction.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus in view of Felix as applied to claim 1 above, and further in view of Rock et al. (US Pub 2009/0105769).
With respect to claim 14, Barrus in view of Felix discloses the claimed invention except for wherein the outer housing includes a pin extending radially inward and the inner housing includes a slot, the slot configured to receive the pin of the outer housing in sliding engagement such that rotational alignment between the inner housing with respect to the outer housing is maintained.
Rock discloses wherein the outer housing includes a pin (fig 3B, 72) extending radially inward and the inner housing includes a slot (fig 3B, 81), the slot configured to receive the pin of the outer housing in sliding engagement such that rotational alignment between the inner housing with respect to the outer housing is maintained to allow for guided sliding of the inner and outer housings (paragraph 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barrus in view of Felix to include wherein the outer housing includes a pin extending radially inward and the inner housing includes a slot, the slot configure to receive the pin of the outer housing in sliding engagement such that rotational alignment between the inner housing with respect to the outer housing is maintained in view of Rock in order to allow for guided sliding of the inner and outer housings.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11234745 B2 discloses a spinal fixation device
US 20130144342 A1 discloses a spinal fixation device with inner and outer housings
US 20130110178 A1 discloses a spinal fixation device with inner and outer housings with an inhibitor in the inner housing
US 20120232598 A1 discloses a spinal fixation device with inner and outer housings with an inhibitor 
US 20120185003 A1 discloses a spinal fixation device with inner and outer housings with an inhibitor in the inner housing
US 8092503 B2 discloses a spinal fixation device with inner and outer housings with an inhibitor 
US 20100204735 A1 discloses a spinal fixation device with inner and outer housings with an inhibitor
US 20100145394 A1 discloses a spinal fixation device with inner and outer housings with an inhibitor
US 20090198280 A1 discloses a spinal fixation device with inner and outer housings with an inhibitor
US 20090105716 A1 discloses a spinal fixation device with inner and outer housings with a pin
US 20080027432 A1 discloses a spinal fixation device with inner and outer housings 
US 20070090238 A1 discloses a spinal fixation device with inner and outer housings with an inhibitor on the screw head
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773